Citation Nr: 1145493	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  06-26 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a combined rating in excess of 20 percent for a left knee disability.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from May 1985 to March 1988 and from July 1993 to June 2002.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a May 2006 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, continued a combined 10 percent rating for the Veteran's left knee disability.  A May 2007 rating decision increased the combined rating for the Veteran's left knee disability to 20 percent, effective February 17, 2006 (the date of the claim).  The Board upheld the RO's May 2007 decision in a March 2011 decision.  The Veteran appealed that decision to the Court.  In October 2011, the Court issued an order that vacated the March 2011 Board decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in a September 2011 Joint Motion for Remand (Joint Motion) by the parties.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


REMAND

According to 38 C.F.R. § 3.103(a), every claimant has the right to written notice of any decision made on his claim, the right to a hearing, and the right of representation.  The September 2011 Joint Motion notes that in September 2009, a supplemental statement of the case (SSOC) was mailed to the Veteran at 412 Windmill Drive, Lavon, Texas, 75156, and later returned to VA as "Not Deliverable as Addressed" (in October 2009).  Approximately nine months later, in June 2010, the Veteran requested an update as to the status of his appeal as he "[had] not heard from this appeal in over 1 year."  He further advised VA that he had a new mailing address (which he provided) and requested, "If VA sent me correspondence that was returned please mail to me."  
A review of the record does not show that a copy of the September 2009 SSOC was ever re-mailed to the Veteran at his correct mailing address.  Therefore, there is "clear evidence" that the Veteran was not properly notified of the September 2009 SSOC, and a copy of that SSOC should be issued to him at his correct mailing address.

The September 2011 Joint Motion further notes that consideration should be given as to whether the Veteran warrants a separate rating under 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5258.  The Veteran is currently assigned a combined 20 percent rating under 38 C.F.R. § 4.71a, Codes 5257 and 5003-5010 for instability and arthritis with painful motion, respectively.  Code 5258 provides a 20 percent rating for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  In this regard, the Joint Motion observes that a March 2003 MRI found a possible tear of the meniscus and "articular cartilage thinning."  A May 2007 VA examination report identified pain, "periodic swelling," "snapping and popping when [the Veteran] extend[ed] his knee," mild effusion, and a "4 cm Baker's cyst."  And a May 2009 VA examination report found "continued pain and swelling in [the Veteran's] left knee associated with 'catching on the fixation' place in his knee," "medial and patellofemoral crepitus throughout range of motion," and "mild effusion."  The Joint Motion states that because the aforementioned symptoms relate to the symptomatology contemplated by Code 5258 (and in particular, locking, pain, effusion, and crepitus), consideration should be given as to whether a separate rating is warranted pursuant to Code 5258.

Finally, the Board notes that the Court has consistently held that "staged" ratings are appropriate in an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet App 505 (2007).  Consequently, records of any treatment the Veteran has received for his left knee disability during the pendency of this appeal (and not already associated with the record) must be secured.



Accordingly, the case is REMANDED for the following:

1. 	The RO must (as the September 2011 Joint Motion instructs) forward a copy of the September 2009 SSOC to the Veteran at his current mailing address for review.  He and his representative should have ample opportunity to respond.  

2. 	The RO should also ask the Veteran to identify the provider(s) of any treatment or evaluation he has received for his left knee disability, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure any private records of such treatment or evaluation.  The RO should obtain complete records of all such treatment and evaluation from all sources identified by the Veteran.  If any records requested are unavailable, the reason for their unavailability must be explained for the record.

3. 	The RO should then (in light of the development requested above) arrange for any further development indicated in the matter (to include a new VA examination, if necessary) and re-adjudicate the claim, to include consideration of whether a separate rating under 38 C.F.R. § 4.71a, Code 5258 is warranted [or barred under 38 C.F.R. § 4.14].  If the Veteran's claim for an increased rating for a left knee disability is denied, the RO should issue an appropriate SSOC (that includes a thorough explanation regarding the determination as to a separate rating under Code 5258] and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The purpose of this remand is to implement the mandates of the Court as expressed in the Joint Motion, and to ensure that all necessary development is completed.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

